Citation Nr: 0819595	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to a service-connected 
right knee condition.

3.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied service connection for 
right and left knee disabilities and a low back disability.  

The veteran testified before the undersigned at an April 2008 
hearing at the RO.  A transcript has been associated with the 
file.

The issues of service connection for a left knee disorder and 
residuals of a low back injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's right knee disability was incurred as a result 
of a 1988 on-the-job injury and was not shown in service, 
within one year of service and is not related to any incident 
of service.  


CONCLUSION OF LAW

The veteran's right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he is entitled to service 
connection for a right knee disability he incurred while 
working at the Long Beach Naval Shipyards.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's VA treatment records show the current state of 
his right knee.  According to an October 2005 set of x-rays, 
the veteran has mild traumatic knee arthritis.  The veteran's 
private medical records show that he is also status post two 
arthroscopies of the medial meniscus and a lateral release of 
the patella of the right knee.  The Board is satisfied by the 
evidence of current disability.

The Board must find, however, that the veteran's right knee 
disability bears no relationship to service, having been 
incurred many years thereafter.  The veteran served honorably 
from 1976 to 1980, after which he was employed, as a 
civilian, at the Long Beach Naval Shipyards.  The veteran had 
no complaints, treatment or diagnoses of any disability or 
disorder of the right knee while in service.  Following 
several years employment at the Shipyards, the veteran had a 
work accident in April 1988, when a 1,500 lb. brass bearing 
struck the side of his right knee.  The veteran's records 
from the Gunderson Clinic in Lacrosse, Wisconsin, show that 
the veteran had two arthroscopies shortly after the injury, 
the first to correct a medial meniscus tear, and the second 
to resect the meniscus again, after further tearing while 
recovering from the first surgery.  The Gunderson records 
show he underwent a third surgery, a July 1992 lateral 
release to improve the movement of his kneecap.  The veteran 
also sent in statements to VA in August 1993 and February 
1994, indicating that his right knee disability was the 
result of his 1988 work accident.  In short, there is no 
evidence to show that the veteran's right knee disability was 
shown in service or has any relationship to service.  Service 
connection on a direct basis must be denied.  See Hickson, 
supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is 
no evidence to show that the veteran had arthritis of the 
right knee within one year of service.  The veteran cannot 
benefit from the presumption.  See id.  

The Board notes that, during the veteran's testimony before 
the undersigned, he stated that he believed that he was 
entitled to service connection for his right knee because he 
had been a Department of the Navy employee at the time of his 
injury and that employment had counted toward military 
retirement pension.  The Board must clarify that VA 
disability compensation benefits, such as service connection, 
are available only for disabilities incurred or aggravated 
while on active duty.  See 38 C.F.R. § 3.303, supra.  
Disabilities incurred or aggravated while in the employ of 
the Navy Department as a civilian cannot form the basis of 
entitlement to service connection under the programs 
administered by VA.  As a result, there is no possibility of 
granting the veteran's claim.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. VCAA

With respect to the veteran's right knee claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Pelegrini II element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The June 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

The June 2005 letter did not provide notice of the elements 
of degree of disability; and effective date.  See Dingess, 
supra.  Adequate notice of these elements was sent in a March 
2006 letter, which was followed by readjudication in June 
2006 and March 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran did claim to 
have been treated at the St. Francis Hospital in Lacrosse, 
Wisconsin, the Mayo Clinic and the Long Beach Memorial 
Medical Center.  The Franciscan Skemp Medical Center in 
Lacrosse responded to a VA records request in October 2005, 
indicating that the veteran had not been treated there.  
Records from the Gunderson Clinic, also in Lacrosse, 
Wisconsin, at a similar address, had already been associated 
with the file.  The Mayo Clinic and the Long Beach Medical 
Center both responded to VA records requests in October 2005, 
indicating that the veteran had not been treated at those 
facilities.  The veteran has indicated that further treatment 
records are available at the Department of Labor, because of 
a workman's compensation claim that he filed in the 1980's.  
Records in the possession of Federal agency that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The Board, however, has denied the claim for service 
connection for the right knee for lack of evidence of 
inservice incurrence and no relationship to service.  The 
evidence in this case, even the veteran's own testimony, 
states uniformly that his right knee disability began several 
years after service.  Records detailing the 1988 right knee 
injury cannot change the outcome of the case.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  The Board finds that private medical records 
identified by the veteran have been obtained, to the extent 
possible. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran's uncontested testimony and private records 
clearly attribute the veteran's claimed right knee disability 
to his work accident in 1988, which occurred well after his 
separation from service in 1980.  Given that his separation 
from service examination showed no disability and that his 
currently diagnosed disability has been clearly attributed to 
an intercurrent cause, the Board concludes that there is 
enough competent medical evidence to proceed on the claim.  
An examination is not required.  See McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right knee condition 
is denied.


REMAND

The veteran's remaining claims must be remanded for further 
development.

The veteran contends, essentially, that service injuries of 
the left knee and low back inflicted minor disabilities that 
were later exacerbated by a low back injury in 1986 and by 
the right knee injury and treatment.  The veteran's service 
medical records show that he was treated during service for 
left knee and low back pain.  

As noted above, the veteran has indicated that further 
treatment records are available at the Department of Labor, 
because of a workman's compensation claim that he filed in 
the 1980's.  The veteran testified that he originally filed 
for compensation following his 1986 back injury and was on 
disability compensation from 1986 to 1992.  Records in the 
possession of Federal agency that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  No attempt 
to obtain these records has been made.  The Board remands to 
obtain these records.  

The Board notes that the veteran was a resident of California 
during his injuries in 1986 and 1988.  The California 
Department of Industrial Relations, Division of Workers' 
Compensation administers the relevant state program and any 
records in the agency's possession should also be obtained.  
The RO should obtain the veteran's authorization, if 
necessary to request the records.  


Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate 
action to obtain the address for the 
California Department of Industrial 
Relations, Division of Workers' 
Compensation, and request from it copies 
of any records in its possession 
pertaining to the veteran's claim for 
disability benefits, as well as copies of 
all medical records underlying its 
determination.  All records/responses 
received should be associated with the 
claims file.  

2. Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
left knee and low back claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


